Exhibit 10.17

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 27, 2011

 

between

 

USANA HEALTH SCIENCES, INC.,

 

as Borrower,

 

BANK OF AMERICA, N.A.,

 

as Bank

 

GRAPHIC [g110051mm01i001.gif]

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

 

PAGE

 

 

 

ARTICLE  I DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

13

1.03

Accounting Terms

 

14

1.04

Rounding

 

14

1.05

Times of Day

 

15

1.06

Letter of Credit Amounts

 

15

 

 

 

 

ARTICLE  II THE COMMITMENT AND CREDIT EXTENSIONS.

 

15

2.01

Loans

 

15

2.02

Borrowings, Conversions and Continuations of Loans

 

15

2.03

Letters of Credit

 

16

2.04

Prepayments

 

20

2.05

Repayment of Loans

 

20

2.06

Termination or Reduction of Commitment

 

20

2.07

Interest

 

20

2.08

Fees

 

21

2.09

Computation of Interest and Fees

 

21

2.10

Evidence of Debt

 

21

2.11

Payments Generally

 

21

2.12

Cash Collateral

 

22

 

 

 

 

ARTICLE  III TAXES, YIELD PROTECTION AND ILLEGALITY

 

22

3.01

Taxes

 

22

3.02

Illegality

 

24

3.03

Inability to Determine Rates

 

24

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

 

25

3.05

Compensation for Losses

 

26

3.06

Survival

 

26

 

 

 

 

ARTICLE  IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

26

4.01

Conditions of Initial Credit Extension

 

26

4.02

Conditions to all Credit Extensions

 

27

 

 

 

 

ARTICLE  V REPRESENTATIONS AND WARRANTIES

 

28

5.01

Existence, Qualification and Power

 

28

5.02

Authorization; No Contravention

 

28

5.03

Governmental Authorization; Other Consents

 

28

5.04

Binding Effect

 

28

5.05

Financial Statements; No Material Adverse Effect

 

28

5.06

Litigation

 

29

5.07

No Default

 

29

5.08

Ownership of Property; Liens

 

29

5.09

Environmental Compliance

 

29

5.10

Insurance

 

29

5.11

Taxes

 

29

5.12

ERISA Compliance

 

30

5.13

Subsidiaries

 

30

5.14

Margin Regulations; Investment Company Act

 

30

5.15

Disclosure

 

30

5.16

Compliance with Laws

 

31

5.17

Intellectual Property; Licenses, Etc.

 

31

 

 

 

 

ARTICLE  VI AFFIRMATIVE COVENANTS

 

31

6.01

Financial Statements

 

31

 

i

--------------------------------------------------------------------------------


 

6.02

Certificates; Other Information

 

32

6.03

Notices

 

32

6.04

Payment of Obligations

 

33

6.05

Preservation of Existence, Etc.

 

33

6.06

Maintenance of Properties

 

33

6.07

Maintenance of Insurance

 

33

6.08

Compliance with Laws

 

33

6.09

Books and Records

 

33

6.10

Inspection Rights

 

33

6.11

Use of Proceeds

 

34

6.12

Financial Covenants

 

34

6.13

Additional Guarantors

 

34

6.14

Further Assurances

 

34

 

 

 

 

ARTICLE  VII NEGATIVE COVENANTS

 

34

7.01

Liens

 

34

7.02

Investments

 

35

7.03

Indebtedness

 

36

7.04

Fundamental Changes

 

36

7.05

Dispositions

 

36

7.06

Restricted Payments

 

37

7.07

Change in Nature of Business

 

37

7.08

Transactions with Affiliates

 

37

7.09

Burdensome Agreements

 

37

7.10

Use of Proceeds

 

38

 

 

 

 

ARTICLE  VIII EVENTS OF DEFAULT AND REMEDIES

 

38

8.01

Events of Default

 

38

8.02

Remedies Upon Event of Default

 

39

8.03

Application of Funds

 

40

 

 

 

 

ARTICLE  IX MISCELLANEOUS

 

40

9.01

Amendments Etc.

 

40

9.02

Notices; Effectiveness; Electronic Communication

 

40

9.03

No Waiver; Cumulative Remedies

 

41

9.04

Expenses; Indemnity; Damage Waiver

 

42

9.05

Payments Set Aside

 

43

9.06

Successors and Assigns

 

43

9.07

Treatment of Certain Information; Confidentiality

 

43

9.08

Right of Setoff

 

44

9.09

Interest Rate Limitation

 

44

9.10

Counterparts; Integration; Effectiveness

 

44

9.11

Survival of Representations and Warranties

 

44

9.12

Severability

 

44

9.13

Governing Law; Jurisdiction; Etc.

 

45

9.14

Waiver of Jury Trial

 

45

9.15

Dispute Resolution Provision

 

46

9.16

USA PATRIOT Act

 

47

9.17

Time of the Essence

 

47

9.18

Amendment and Restatement

 

47

9.19

Oral Agreements

 

47

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

5.06

Litigation

 

 

5.09

Environmental Matters

 

 

5.13

Subsidiaries and Other Equity Investments

 

 

5.17

Intellectual Property Matters

 

 

7.01

Existing Liens

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

Loan Notice

 

 

B

Note

 

 

C

Guaranty

 

 

D

Contribution Agreement

 

 

E

Compliance Certificate

 

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
April 27, 2011, between USANA HEALTH SCIENCES, INC., a Utah corporation
(“Borrower”) and BANK OF AMERICA, N.A., a national banking association (“Bank”).

 

RECITALS

 

A.            Borrower and Bank are parties to that certain Credit Agreement
dated as of June 16, 2004 between Borrower and Bank (as amended, restated,
supplemented or otherwise modified, the “Existing Credit Agreement”).

 

B.            Borrower has requested Bank to make certain modifications to, and
amend and restate in its entirety, the Existing Credit Agreement, which Bank has
agreed to do on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree to amend and restate the Existing
Credit Agreement in its entirety as follows:

 

ARTICLE  I DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls, or is Controlled by or
is under common Control with, the Person specified.

 

“Agreement” means this Amended and Restated Credit Agreement.

 

“Applicable Rate” means a per annum rate equal to:

 

(a)           with respect to Base Rate Loans, 0.25%;

 

(b)           with respect to Eurodollar Rate Loans and Letters of Credit,
1.25%; and

 

(c)           with respect to the commitment fee, 0.20%.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended January 1, 2011, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Borrower and its Subsidiaries, including
the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.06, and

 

1

--------------------------------------------------------------------------------


 

(c) the date of termination of the commitment of Bank to make Loans and of the
obligation of Bank to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank” has the meaning specified in the introductory paragraph hereto.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank as its “prime
rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a rate set
by Bank based upon various factors including Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a borrowing of Loans pursuant to Section 2.01.

 

“Borrower Account” means account number                maintained by Borrower
with Bank or such other ordinary checking account maintained by Borrower with
Bank designated by Borrower in a written notice to Bank from time to time.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of Washington and, if such day relates to any Eurodollar
Rate Loan, means any such day that is also a London Banking Day.

 

“Capital Expenditure” means, with respect to any Person, any liability incurred
or expenditure made (net of any casualty insurance proceeds or condemnation
awards used to replace fixed assets following a casualty event or condemnation
with respect thereto) by such Person in respect of the purchase or other
acquisition of any fixed or capital asset.

 

“Cash Collateralize” means to pledge and deposit with or deliver to Bank as
collateral for L/C Obligations, cash or deposit account balances or, if Bank
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to Bank.  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which (a) Myron W.
Wentz, his spouse, members of his immediate family, and/or any of the lineal
descendants of any thereof and/or (b) any trust or similar entity all of the
beneficiaries of which, or a corporation, partnership or limited liability
company all of the stockholders and other equity holders, limited and general
partners or members of which, are (i) solely the Persons in the foregoing
clause (a) and/or (ii) any entity described in

 

2

--------------------------------------------------------------------------------


 

this clause (b) all the beneficiaries of which, or all the stockholders and
other equity holders, limited and general partners of which, are solely the
Persons identified in the foregoing clause (a), ceases to own and control,
directly and indirectly, at least thirty percent (30%) of Borrower’s capital
ownership.

 

“Change of Management” means an event or series of events (including without
limitation, death, disability, resignation or termination) by which Myron W.
Wentz, David A. Wentz or an Approved Successor with respect to each, ceases to
direct or cause the direction of the management and policies of each Loan
Party.  “Approved Successor” means a natural person elected by the board of
directors of the applicable Loan Party and reasonably acceptable to Bank not
more than one hundred twenty (120) days after the death, disability, resignation
or termination of Myron W. Wentz, David A. Wentz or an Approved Successor, as
the case may be.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived by Bank.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means the obligation of Bank (a) to make Loans to Borrower pursuant
to Section 2.01, and (b) to make L/C Credit Extensions to or for the account of
Borrower pursuant to Section 2.03, in an aggregate principal amount at any one
time outstanding not to exceed the Commitment Amount.

 

“Commitment Amount” means $60,000,000.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated EBITDA” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, an amount equal to the net income of Borrower and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for such period (“Net Income”) plus (a) the following to the extent deducted in
calculating such Net Income: (i) the sum of (A) all interest, premium payments,
debt discount, fees (including commitment fees and the amortization of upfront
fees), charges and related expenses of Borrower and its Subsidiaries in
connection with borrowed money (excluding capitalized interest) or in connection
with the deferred purchase price of assets for such period, in each case to the
extent treated as interest in accordance with GAAP and (B) the portion of rent
expense of Borrower and its Subsidiaries for such period under capital leases
that is treated as interest in accordance with GAAP, (ii) the provision for
federal, state, local and foreign income taxes payable by Borrower and its
Subsidiaries for such period, (iii) the amount of depreciation, depletion and
amortization expense deducted in determining such Net Income and (iv) other
expenses of Borrower and its Subsidiaries reducing such Net Income which do not
represent a cash item in such period or any future period and minus (b) all
non-cash items increasing Net Income for such period.

 

“Consolidated Funded Debt” means, as of any date of determination, for Borrower
and its Subsidiaries on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations, whether current or long-term, for borrowed
money (including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, plus (b) all
purchase money Indebtedness, plus (c) all direct obligations arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, plus (d) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), plus (e) Attributable
Indebtedness in respect of capital leases and Synthetic Lease Obligations, plus
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
Borrower or any Subsidiary, plus (g) all Indebtedness of the types referred to
in clauses (a) through (f) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which Borrower or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to Borrower or such Subsidiary,
minus (h) the aggregate

 

3

--------------------------------------------------------------------------------


 

amount of Subordinated Liabilities properly classified on such date as long term
debt in accordance with GAAP.

 

“Consolidated Funded Debt to EBITDA Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Debt as of such date to
(b) Consolidated EBITDA for the period of the four prior fiscal quarters ending
on such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contribution Agreement” means the Indemnity, Subrogation and Contribution
Agreement made by Loan Parties, substantially in the form of Exhibit D, as from
time to time amended, restated or otherwise modified.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a borrowing of a Loan and
(b) an L/C Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disregarded Foreign Subsidiary” shall mean any Foreign Subsidiary the separate
existence of which is disregarded for United States Federal tax purposes under
Treas. Reg. Section 301.7701 3.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

4

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by Bank from time to
time) at approximately 11:00 a.m., London time, two London Banking Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by Bank to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m., London time, two
London Banking Days prior to the commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two

 

5

--------------------------------------------------------------------------------


 

London Banking Days prior to such date for Dollar deposits being delivered in
the London interbank market for a term of one month commencing that day or
(ii) if such published rate is not available at such time for any reason, the
rate per annum determined by Bank to be the rate at which deposits in Dollars
for delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan being made or maintained and with a term equal to
one month would be offered by Bank of America’s London Branch to major banks in
the London interbank Eurodollar market at their request at the date and time of
determination.

 

“Eurodollar Rate Loan” means a Loan that bears interest based on the Eurodollar
Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which Bank is organized or in which its principal office is located
or, in which its Lending Office is located, and (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which Borrower is located.

 

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank on
such day on such transactions as determined by Bank.

 

“Fee Letter” means the letter agreement, dated March 9, 2011, among Borrower,
Bank and Arranger.

 

“Financial Transaction Contract” means any agreement (including all schedules
thereto, confirmations of transactions thereunder, and documents, definitions,
and agreements incorporated therein by reference or relating thereto) between
Borrower or any Subsidiary and Bank or an Affiliate of Bank, whether or not in
writing, pursuant to which Bank or an Affiliate of Bank has agreed to (i) permit
daylight overdrafts to occur on accounts maintained by Borrower or any
Subsidiary with Bank or an Affiliate of Bank, (ii) provide remote disbursement
services for Borrower or any Subsidiary, (iii) process automated clearing house
(ACH) transactions for the account of Borrower or any Subsidiary of Borrower or
(iv) extend credit to Borrower or any Subsidiary, in the form of credit card
accounts and merchant card accounts, and, unless the context otherwise clearly
requires, any master agreement relating to or governing any or all of the
foregoing.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

6

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, USANA Acquisition Corp., a Utah corporation,
USANA Sensé Company, Inc., a Utah corporation, USANA Health Sciences New
Zealand, Inc., a Delaware corporation, USANA Canada Holding, Inc., a Delaware
corporation, FMG Productions, Inc., a Utah corporation, International
Holdings, Inc., a Delaware corporation, USANA Health Sciences China, Inc., a
Delaware corporation, UHS Essential Health Philippines, Inc., a Utah
corporation, and Pet Lane, Inc., a Delaware corporation, and each other Person
that becomes a party to the Guaranty pursuant to Section 6.13.

 

“Guaranty” means the Amended and Restated Continuing Guaranty made by the
Guarantors to and in favor of Bank, substantially in the form of Exhibit C, as
from time to time amended, restated or otherwise modified.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

7

--------------------------------------------------------------------------------


 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            capital leases and Synthetic Lease Obligations;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 9.04(b).

 

“Information” has the meaning specified in Section 9.07.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the first Business Day after the end of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by Borrower in its Loan Notice; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless,
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

8

--------------------------------------------------------------------------------


 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by Bank and Borrower (or any Subsidiary) or in favor of Bank and relating
to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all outstanding L/C Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lending Office” means the office of Bank located at the address set forth in
Section 9.02, or such other office or offices as Bank may from time to time
notify Borrower.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by Bank.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

9

--------------------------------------------------------------------------------


 

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

 

“Letter of Credit Sublimit” means an amount equal to $10,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Commitment.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Note, (c) the
Guaranty, (d) each Issuer Document, (e) the Fee Letter and (f) any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.12 of this Agreement.

 

“Loan Notice” means a notice of a Borrowing, which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Loan Parties” means, collectively, Borrower and each Person (other than Bank)
executing a Loan Document, including each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of Borrower or
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

“Material Subsidiary” means any Subsidiary that during the then current fiscal
year of Borrower (on a pro forma basis) or either of the two most recently ended
fiscal years of Borrower, accounts or accounted for 10% or more of the
consolidated revenue of Borrower.

 

“Maturity Date” means April 27, 2016.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Note” means a promissory note made by Borrower in favor of Bank evidencing
Loans made by Bank, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor

 

10

--------------------------------------------------------------------------------


 

Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Borrower of Unreimbursed
Amounts.

 

“Participant” has the meaning specified in Section 9.06(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Permitted Acquisition” means any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, or more than 50% of the
voting Equity Interest of, or a business line or a division of, any Person;
provided that:

 

(a)           all Persons, assets, business lines or divisions acquired shall be
in the type of business permitted to be engaged in by Borrower and its
Subsidiaries pursuant to Section 7.07 or such other lines of business as may be
consented to by Bank;

 

(b)           no Default or Event of Default shall then exist or would exist
after giving effect to such acquisition;

 

(c)           as of the closing of any acquisition, such acquisition shall have
been approved by the board of directors or equivalent governing body of the
Person to be acquired or from which such assets, business line or division is to
be acquired;

 

11

--------------------------------------------------------------------------------


 

(d)           not less than 15 Business Days prior to the consummation of any
acquisition for consideration (including assumed liabilities, earnout payments
and any other deferred payment) in excess of $5,000,000, Borrower shall have
delivered to Bank a written description of the Person, assets, business line or
division to be acquired and its operations;

 

(e)           Borrower shall demonstrate to the reasonable satisfaction of Bank
that, after giving effect to such acquisition, Borrower will be in pro forma
compliance with all of the terms and provisions of the financial covenants set
forth in Section 6.12; and

 

(f)            if such acquisition is structured as a merger, Borrower (or if
such merger is with any Subsidiary, then such Subsidiary) shall be the surviving
Person after giving effect to such merger.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Borrower or any
ERISA Affiliate or any such Plan to which Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing of Loans, a
Loan Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, secretary or
controller of Borrower, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, any assistant secretary of Borrower.  Any
document delivered hereunder that is signed by a Responsible Officer of Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Subordinated Liabilities” means liabilities subordinated to the Obligations in
a manner acceptable to Bank its sole discretion.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interest having ordinary voting power for the election of directors or
other governing body (other than Equity Interest having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person.

 

12

--------------------------------------------------------------------------------


 

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Bank or any Affiliate Bank).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $2,500,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or

 

13

--------------------------------------------------------------------------------


 

reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Bank shall so request, Bank and Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Bank financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of Borrower and its Subsidiaries or
to the determination of any amount for Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that Borrower is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

 

1.04        Rounding.  Any financial ratios required to be maintained by
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

14

--------------------------------------------------------------------------------


 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

 

1.06        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

ARTICLE  II THE COMMITMENT AND CREDIT EXTENSIONS.

 

2.01        Loans.  Subject to the terms and conditions set forth herein, Bank
agrees to make loans (each such loan, a “Loan”) to Borrower from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the Commitment Amount; provided, however, that
after giving effect to any Borrowing of Loans, the Total Outstandings shall not
exceed the Commitment Amount.  Within the limits of the Commitment, and subject
to the other terms and conditions hereof, Borrower may borrow under this
Section 2.01, prepay under Section 2.04, and reborrow under this Section 2.01. 
A Loan may be a Base Rate Loan or a Eurodollar Rate Loan, as further provided
herein.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of a Loan from one Type to the
other, and each continuation of a Eurodollar Rate Loan shall be made upon
Borrower’s irrevocable notice to Bank, which may be given by telephone.  Each
such notice must be received by Bank not later than 1:00 p.m. (i) three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of a Eurodollar Rate Loan or of any conversion of a Eurodollar Rate
Loan to a Base Rate Loan, and (ii) on the requested date of any borrowing of a
Base Rate Loan.  Notwithstanding anything to the contrary contained herein, but
subject to the provisions of Section 9.02(d), any such telephonic notice may be
given by an individual who has been authorized in writing to do so by a
Responsible Officer of Borrower.  Each such telephonic notice must be confirmed
promptly by delivery to Bank of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of Borrower.  Each Borrowing of, conversion
to or continuation of a Eurodollar Rate Loan shall be in a principal amount of
$100,000 or a whole multiple of $50,000 in excess thereof.  Except as provided
in Section 2.03(c), each Borrowing of or conversion to a Base Rate Loan shall be
in a principal amount of $50,000 or a whole multiple of $10,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether Borrower is requesting a Borrowing, a conversion of a Loan from one
Type to the other, or a continuation of a Eurodollar Rate Loan, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of the Loan to be
borrowed, converted or continued, (iv) the Type of Loan to be borrowed or to
which an existing Loan is to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto.  If Borrower fails to specify a
Type of Loan in a Loan Notice or if Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loan shall be made
as, or converted to, a Base Rate Loan.  Any such automatic conversion to a Base
Rate Loan shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loan.  If Borrower
requests a Borrowing of, conversion to, or continuation of a Eurodollar Rate
Loan in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.

 

(b)           Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if a Borrowing is the initial Credit Extension,
Section 4.01), Bank shall make the proceeds of each Loan available to Borrower
either by (i) crediting Borrower Account with the amount of such proceeds or
(ii) wire transfer of such proceeds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Bank by Borrower;
provided, however, that if on the date of the Loan Notice with respect to such
Borrowing is given by Borrower, there are L/C Borrowings outstanding, then the

 

15

--------------------------------------------------------------------------------


 

proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to Borrower as
provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of Bank, and Bank may demand that any or all of the then outstanding
Eurodollar Rate Loans be converted immediately to Base Rate Loans and Borrower
agrees to pay all amounts due under Section 3.05 in accordance with the terms
thereof due to any such conversion.

 

(d)           Bank shall promptly notify Borrower of the interest rate
applicable to any Interest Period for a Eurodollar Rate Loan upon determination
of such interest rate.  At any time that a Base Rate Loan is outstanding, Bank
shall notify Borrower of any change in Bank’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten Interest Periods in effect.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, Bank agrees (A) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of Borrower, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (B) to honor drawings under the Letters of Credit; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (1) the aggregate Total Outstandings shall not exceed the Commitment
Amount, and (2) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit.  Each request by Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

 

(ii)                                  Bank shall not be under any obligation to
issue any Letter of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless Bank has approved such expiry date; or

 

(B)           the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless Bank has approved such expiry
date.

 

(C)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain Bank from issuing
the Letter of Credit, or any Law applicable to Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Bank shall prohibit, or request that Bank refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon Bank with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon Bank

 

16

--------------------------------------------------------------------------------


 

any unreimbursed loss, cost or expense which was not applicable on the Closing
Date and which Bank in good faith deems material to it;

 

(D)          the issuance of the Letter of Credit would violate one or more
policies of Bank applicable to letters of credit generally;

 

(E)           except as otherwise agreed by Bank, the Letter of Credit is in an
initial stated amount less than $100,000;

 

(F)           the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(G)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iii)                               Bank shall be under no obligation to amend
any Letter of Credit if (A) Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of Borrower delivered to Bank in
the form of a Letter of Credit Application, appropriately completed and signed
by a Responsible Officer of Borrower.  Such Letter of Credit Application must be
received by Bank not later than 11:00 a.m. at least two Business Days (or such
later date and time as Bank may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to Bank: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as Bank may require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to Bank (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as Bank may require.  Additionally, Borrower shall
furnish to Bank such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as Bank may require.

 

(ii)                                  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if the issuance of the Letter of
Credit is the initial Credit Extension, Section 4.01), then, subject to the
terms and conditions hereof, Bank shall, on the requested date, issue a Letter
of Credit for the account of Borrower or enter into the applicable amendment, as
the case may be, in each case in accordance with Bank’s usual and customary
business practices.

 

(iii)                               If Borrower so requests in any applicable
Letter of Credit Application, Bank may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
Bank, Borrower shall not be required to make a specific request to Bank for any
such

 

17

--------------------------------------------------------------------------------


 

extension.  Bank shall not be obligated to permit any such extension if Bank has
determined that (A) it would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, Bank will also deliver to Borrower a true and complete
copy of such Letter of Credit or amendment.

 

(c)           Drawings and Reimbursements.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, Bank shall notify Borrower
thereof.  Not later than 11:00 a.m. on the date of any payment by Bank under a
Letter of Credit (each such date, an “Honor Date”), Borrower shall reimburse
Bank in an amount equal to the amount of such drawing.  If Borrower fails to so
reimburse Bank by such time, Borrower shall be deemed to have requested a
Borrowing of a Loan to be disbursed on the Honor Date in the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), without regard to the minimum
and multiples specified in Section 2.02 for the principal amount of Loans, but
subject to the amount of the unutilized portion of the Commitment Amount and the
conditions set forth in Section 4.02 (other than the delivery of a Loan Notice)
whereupon, subject to the provisions of Section 2.03(c)(ii), Bank shall be
deemed to have made a Loan to Borrower in such amount.

 

(ii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of a Loan because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.

 

(d)           Obligations Absolute.  The obligation of Borrower to reimburse
Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by Bank under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

18

--------------------------------------------------------------------------------


 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify Bank.  Borrower shall be conclusively deemed to have waived
any such claim against Bank and its correspondents unless such notice is given
as aforesaid.

 

(e)           Role of Bank.  Borrower agrees that, in paying any drawing under a
Letter of Credit, Bank shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  None of Bank or
its Related Parties nor any correspondent, participant or assignee of Bank shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(d); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against Bank, and Bank may
be liable to Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by Borrower which
Borrower proves were caused by Bank’s willful misconduct or gross negligence or
Bank’s willful failure to pay under any Letter of Credit after the presentation
to it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(f)            Applicability of ISP and UCP.  Unless otherwise expressly agreed
by Bank and Borrower when a Letter of Credit is issued, (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

 

(g)           Letter of Credit Fees.  Borrower shall pay to Bank a Letter of
Credit fee (the “Letter of Credit Fee”) (i) for each commercial Letter of Credit
equal to one quarter of 1% per annum times the daily amount available to be
drawn under such Letter of Credit, and (ii) for each standby Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of Bank, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(h)           Documentary and Processing Charges.  Borrower shall pay to Bank
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of Bank relating to letters of credit as from
time to time in effect.  Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

 

19

--------------------------------------------------------------------------------


 

(i)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

2.04        Prepayments.

 

(a)           Borrower may, upon notice to Bank, at any time or from time to
time voluntarily prepay any Loan in whole or in part without premium or penalty;
provided that (i) such notice must be received by Bank not later than 1:00 p.m.
(A) three Business Days prior to any date of prepayment of a Eurodollar Rate
Loan, and (B) on the date of prepayment of a Base Rate Loan; (ii) any prepayment
of a Eurodollar Rate Loan shall be in a principal amount of $100,000 or a whole
multiple of $50,000 in excess thereof; and (iii) any prepayment of a Base Rate
Loan shall be in a principal amount of $50,000 or a whole multiple of $10,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify (i) the date and amount of
such prepayment and (ii) the Type(s) of Loans to be prepaid.  If such notice is
given by Borrower, Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05.

 

(b)           If for any reason the aggregate Total Outstandings exceeds the
Commitment Amount then in effect, Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04(b) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Commitment
Amount then in effect.

 

2.05        Repayment of Loans.  Borrower shall repay to Bank on the Maturity
Date the aggregate principal amount of Loans outstanding on such date.

 

2.06        Termination or Reduction of Commitment.  Borrower may, upon notice
to Bank, terminate the Commitment, or from time to time permanently reduce the
Commitment Amount; provided that (i) any such notice shall be received by Bank
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction of the Commitment Amount shall be in
an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) Borrower shall not reduce the Commitment Amount if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the new Commitment Amount, and (iv) if, after giving
effect to any reduction of the Commitment Amount, the Letter of Credit Sublimit
exceeds the new Commitment Amount, such Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.  All fees accrued until the
effective date of any termination of the Commitment or reduction of the
Commitment Amount shall be paid on the effective date of such termination, and
all fees accruing after the effective date of any reduction of the Commitment
Amount shall be based on the new Commitment Amount.

 

2.07        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)           If any amount payable by Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.  Furthermore,
while any Event of Default exists (or after acceleration), Borrower shall pay
interest on the principal amount of all outstanding Obligations at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest

 

20

--------------------------------------------------------------------------------


 

extent permitted by applicable Laws.  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.08        Fees.

 

(a)           Commitment Fees.  In addition to certain fees described in
subsections (e) and (f) of Section 2.03, Borrower shall pay to Bank a commitment
fee equal to the Applicable Rate times the actual daily amount by which the
Commitment Amount exceeds the Total Outstandings.  The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date.  The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(b)           Other Fee.  The Borrower shall pay to the Arranger and Bank for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.09        Computation of Interest and Fees.  All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day.  Each determination by Bank of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.10        Evidence of Debt.  The Credit Extensions made by Bank shall be
evidenced by one or more accounts or records maintained by Bank in the ordinary
course of business.  The accounts or records maintained by Bank shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
Bank to Borrower and the interest and payments thereon.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of Borrower hereunder to pay any amount owing with respect to the
Obligations.  Borrower shall execute and deliver to Bank a Note, which shall
evidence the Loans, in addition to such accounts or records.  Bank may attach
schedules to the Note and endorse thereon the date, Type, amount and maturity of
each Loan and payments with respect thereto.

 

2.11        Payments Generally.

 

(a)           General.  All payments to be made by Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Bank, at the Bank’s Lending Office in Dollars and in
immediately available funds not later than 3:00 p.m. on the date specified
herein.  All payments received by Bank after 3:00 p.m. shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

 

21

--------------------------------------------------------------------------------


 

(b)           Authorization to Charge Borrower Account.  On each date when the
payment of any principal, interest or fees are due hereunder or under the Note,
Borrower agrees to maintain on deposit in the Borrower Account an amount
sufficient to pay such principal, interest or fees in full on such date. 
Borrower hereby authorizes Bank (i) to deduct automatically all principal,
interest or fees when due hereunder or under the Note from the Borrower Account,
and (ii) if and to the extent any payment of principal, interest or fees under
this Agreement or the Note is not made when due to deduct any such amount from
any or all of the accounts of Borrower maintained at Bank.  Bank agrees to
provide written notice to Borrower of any automatic deduction made pursuant to
this Section 2.11(b) showing in reasonable detail the amounts of such deduction.

 

(c)           Business Days.  If any payment to be made by Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(d)           Funding Source.  Nothing herein shall be deemed to obligate Bank
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by Bank that it has obtained or will obtain the
funds for any Loan in any particular place or manner.

 

2.12        Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the request of Bank (i) if
Bank has honored any full or partial drawing request under any Letter of Credit
and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, Borrower shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations.

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank.  Borrower hereby grants
to (and subjects to the control of) Bank, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.12(c).  If at any time
Bank determines that Cash Collateral is subject to any right or claim of any
Person other than Bank as herein provided, Borrower will, promptly upon demand
by Bank, pay or provide to Bank additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.12 or
Sections 2.03, 2.04 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce obligations shall be released promptly following (i) the
elimination of the applicable obligations giving rise thereto or (ii) Bank’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.12 may be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and Bank may agree that Cash Collateral shall not be released but
instead held to support future anticipated obligations.

 

22

--------------------------------------------------------------------------------


 

ARTICLE  III TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require Borrower or
Bank to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by Borrower or Bank, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)           If Borrower or Bank shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) Bank shall withhold or make such
deductions as are determined by Bank to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) Bank
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) Bank
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)           Payment of Other Taxes by Borrower.  Without limiting the
provisions of subsection (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
Borrower shall, and does hereby, indemnify Bank, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by Borrower or Bank or paid by Bank, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of any such payment or liability delivered to Borrower by Bank shall
be conclusive absent manifest error.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
Bank shall, and does hereby, indemnify Borrower, and shall make payment in
respect thereof within 10 days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for
Borrower) incurred by or asserted against Borrower by any Governmental Authority
as a result of the failure by Bank to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by Bank
to Borrower pursuant to subsection (e).  The agreements in this clause
(ii) shall survive the termination of the Commitment and the repayment,
satisfaction or discharge of all other Obligations.

 

(d)           Evidence of Payments.  Upon request by Borrower or Bank, as the
case may be, after any payment of Taxes by Borrower or by Bank to a Governmental
Authority as provided in this Section 3.01, Borrower shall deliver to Bank or
Bank shall deliver to Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to Borrower or Bank, as the case may be.

 

(e)           Status of Bank; Tax Documentation.  Bank shall deliver to
Borrower, at the time or times prescribed by applicable Laws or when reasonably
requested by Borrower, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit Borrower to
determine (i) whether or not

 

23

--------------------------------------------------------------------------------


 

payments made hereunder or under any other Loan Document are subject to Taxes,
(ii) if applicable, the required rate of withholding or deduction, and
(iii) Bank’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to Bank by Borrower
pursuant to this Agreement or otherwise to establish Bank’s status for
withholding tax purposes in the applicable jurisdiction.

 

(f)            Treatment of Certain Refunds.  If Bank determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by Borrower or with respect to which Borrower has
paid additional amounts pursuant to this Section, it shall pay to Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by Bank and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
Borrower, upon the request of Bank agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Bank in the event Bank is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require Bank to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.

 

3.02        Illegality.  If Bank determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for Bank or
its Lending Office to make, maintain or fund Loans whose interest is determined
by reference to the Eurodollar Rate, or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of Bank to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
Bank to Borrower, (i) any obligation of Bank to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended,
and (ii) if such notice asserts the illegality of Bank making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of Bank shall, if necessary to avoid such illegality, be determined by
Bank without reference to the Eurodollar Rate component of the Base Rate, in
each case until Bank notifies Borrower that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, (x) Borrower
shall, upon demand from Bank, prepay or, if applicable, convert all Eurodollar
Rate Loans to Base Rate Loans (the interest rate on which Base Rate Loans shall,
if necessary to avoid such illegality, be determined by Bank without reference
to the Eurodollar Rate component of the Base Rate), either on the last day of
the Interest Period therefor, if Bank may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if Bank may not lawfully
continue to maintain such Eurodollar Rate Loans and (y) if such notice asserts
the illegality of Bank determining or charging interest rates based upon the
Eurodollar Rate, Bank shall during the period of such suspension compute the
Base Rate without reference to the Eurodollar Rate component thereof until
Borrower is advised in writing by Bank that it is no longer illegal for Bank to
determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If Bank determines that for any
reason in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to Bank of funding such Loan, Bank
will promptly so notify Borrower.  Thereafter, (x) the obligation of Bank to
make or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until Bank revokes such notice.  Upon receipt of such notice, Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar

 

24

--------------------------------------------------------------------------------


 

Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
Bank (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)           subject Bank to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to Bank in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by Bank); or

 

(iii)          impose on Bank or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans or
any Letter of Credit;

 

and the result of any of the foregoing shall be to increase the cost to Bank of
making or maintaining any Loan the interest on which is determined by reference
to the Eurodollar Rate (or of maintaining its obligation to make any such Loan),
or to increase the cost to Bank of issuing or maintaining any Letter of Credit
(or of maintaining its obligation to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by Bank hereunder (whether of
principal, interest or any other amount) then, upon request of Bank, Borrower
will pay to Bank such additional amount or amounts as will compensate Bank for
such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If Bank determines
that any Change in Law affecting Bank or its Lending Office or Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on Bank’s capital or on the capital of Bank’s
holding company, if any, as a consequence of this Agreement, the Commitment or
the Loans made by, or the Letters of Credit issued by Bank, to a level below
that which Bank or Bank’s holding company could have achieved but for such
Change in Law (taking into consideration Bank’s policies and the policies of
Bank’s holding company with respect to capital adequacy), then from time to time
Borrower will pay to s Bank such additional amount or amounts as will compensate
Bank or Bank’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of Bank setting forth the amount or amounts necessary to compensate
Bank or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to Borrower shall be conclusive absent
manifest error.  Borrower shall pay Bank the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of Bank to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of Bank’s right to demand such
compensation, provided that Borrower shall not be required to compensate Bank
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
Bank notifies Borrower of the Change in Law giving rise to such increased costs
or reductions and of Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans. 
Borrower shall pay to Bank, as long as Bank shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the

 

25

--------------------------------------------------------------------------------


 

unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by Bank (as determined by Bank in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided Borrower shall
have received at least 10 days’ prior notice of such additional interest from
Bank.  If Bank fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of Bank from
time to time, Borrower shall promptly compensate Bank for and hold Bank harmless
from any loss, cost or expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)                                 any failure by Borrower (for a reason other
than the failure of Bank to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
Bank in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to Bank under this
Section 3.05, Bank shall be deemed to have funded each Eurodollar Rate Loan made
by it at the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

3.06                        Survival.  All of Borrower’s obligations under this
Article III shall survive termination of the Commitment and the repayment of all
other Obligations hereunder.

 

ARTICLE  IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of Bank to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)                                  Bank’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to Bank and its legal counsel:

 

(i)            executed counterparts of this Agreement, sufficient in number for
distribution to Bank and Borrower;

 

(ii)           a Note executed by Borrower in favor of Bank;

 

(iii)          executed counterparts of the Guaranty, sufficient in number for
distribution to Bank and Borrower;

 

(iv)          executed counterparts of the Contribution Agreement, sufficient in
number for distribution to Bank and Borrower;

 

(v)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Bank may require evidencing the

 

26

--------------------------------------------------------------------------------


 

identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

 

(vi)          such documents and certifications as Bank may reasonably require
to evidence that each Loan Party is duly organized or formed and that Borrower
and each Guarantor is, validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(vii)         a favorable opinion of Durham Jones & Pinegar, PC, counsel to the
Loan Parties, addressed to Bank, as to the valid existence, good standing,
requisite power and authority, due authorization and non-contravention of
Organization Documents of each Loan Party and the due execution and delivery of
the Loan Documents;

 

(viii)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(ix)                                a certificate signed by a Responsible
Officer of Borrower certifying (A) that the conditions specified in
Sections 4.02(a) and (b) have been satisfied, and (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably be expected to have a Material Adverse Effect;

 

(x)                                   evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;
and

 

(xi)                                such other assurances, certificates,
documents, consents or opinions as Bank reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by Bank, Borrower shall have
paid all fees, charges and disbursements of counsel to Bank (directly to such
counsel if requested by Bank) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
Borrower and Bank).

 

(d)                                 The Closing Date shall have occurred on or
before April 29, 2011.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of Bank to honor any Request for Credit Extension is subject to the following
conditions precedent:

 

(a)                                  The representations and warranties of
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.

 

27

--------------------------------------------------------------------------------


 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           Bank shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)           Bank shall have received, in form and substance satisfactory to
it, such other assurances, certificates, documents or consents related to the
foregoing as Bank reasonably may require.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of a Loan to the other Type or a continuation of a Eurodollar Rate
Loan) submitted by Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.

 

ARTICLE  V REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Bank that:

 

5.01        Existence, Qualification and Power.  Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or (b) the
exercise by Bank of its rights under the Loan Documents.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied

 

28

--------------------------------------------------------------------------------


 

throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(b)           The unaudited consolidated balance sheet of Borrower and its
Subsidiaries dated January 1, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date and for the portion of Borrower’s fiscal year then ended
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and;
(ii) fairly present the financial condition of Borrower and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, subject in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 5.06.

 

5.07        No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08        Ownership of Property; Liens.  Each of Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

 

5.09        Environmental Compliance.  Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

5.10        Insurance.  The properties of Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts, after giving effect to any self-insurance
compatible with the following standards, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where Borrower or the applicable
Subsidiary operates.

 

5.11        Taxes.  Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in

 

29

--------------------------------------------------------------------------------


 

accordance with GAAP.  There is no proposed tax assessment against Borrower or
any Subsidiary that would, if made, have a Material Adverse Effect.

 

5.12        ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the best knowledge of Borrower,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

 

(b)           There are no pending or, to the best knowledge of Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred, and neither Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

5.13        Subsidiaries.  As of the Closing Date, Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens.  Borrower
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.

 

5.14        Margin Regulations; Investment Company Act.

 

(a)           Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

 

(b)           None of Borrower, any Person Controlling Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15        Disclosure.  Borrower has disclosed to Bank all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No

 

30

--------------------------------------------------------------------------------


 

report, financial statement, certificate or other information furnished (whether
in writing or orally) by or on behalf of any Loan Party to Bank in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

 

5.16        Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17        Intellectual Property; Licenses, Etc.  Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person.  To the best knowledge of Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by Borrower or
any Subsidiary infringes upon any rights held by any other Person.  Except as
specifically disclosed in Schedule 5.17, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

ARTICLE  VI AFFIRMATIVE COVENANTS

 

So long as the Commitment shall be in effect, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to:

 

6.01        Financial Statements.  Deliver to Bank, in form and detail
satisfactory to Bank:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of Borrower, a consolidated balance sheet of Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to Bank, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of Borrower,
a consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Borrower as
fairly presenting the financial condition, results of operations, shareholders
equity and cash flows of Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

31

--------------------------------------------------------------------------------


 

As to any information contained in materials furnished pursuant to
Section 6.02(f), Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

6.02        Certificates; Other Information.  Deliver to Bank, in form and
detail satisfactory to Bank:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Borrower;

 

(c)           promptly after any request by Bank, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of Borrower by
independent accountants in connection with the accounts or books of Borrower or
any Subsidiary, or any audit of any of them;

 

(d)           as soon as available, but in any event within 90 days after the
end of each fiscal year of Borrower, a financial projection for Borrower and its
Subsidiaries, prepared on a quarterly basis, for the next succeeding fiscal year
setting forth the projected revenues, expenses, assets, liabilities and equity
and the underlying assumptions therefore, all in reasonable detail and certified
by a Responsible Officer of Borrower as having been prepared and furnished to
Bank in good faith and based on estimates and assumptions that were believed by
the management of Borrower to be reasonable in light of the then current and
foreseeable business conditions of Borrower and its Subsidiaries;

 

(e)           as soon as available, but in any event within 90 days after the
end of each fiscal year of Borrower, an organizational chart for Borrower and
its Subsidiaries as of such fiscal year end, setting forth the identity,
ownership, location, revenues, assets and equity of each Person legally or
beneficially owned, directly, or indirectly through one or more intermediaries,
by Borrower, certified by a Responsible Officer of Borrower as being true and
correct in all material respects.

 

(f)            promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to Bank
pursuant hereto; and

 

(g)           promptly, such additional information regarding the business,
financial or corporate affairs of Borrower or any Subsidiary, or compliance with
the terms of the Loan Documents, as Bank may from time to time reasonably
request.

 

6.03        Notices.  Promptly notify Bank:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
Borrower or any Subsidiary and any Governmental Authority, or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 

(c)           of the occurrence of any ERISA Event; and

 

32

--------------------------------------------------------------------------------


 

(d)           of any material change in accounting policies or financial
reporting practices by Borrower or any Subsidiary.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrower or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of Borrower, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to Bank of termination, lapse or cancellation of such insurance.

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws, and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09        Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.

 

6.10        Inspection Rights.  Permit representatives and independent
contractors of Bank to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of Borrower and
at such reasonable

 

33

--------------------------------------------------------------------------------


 

times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to Borrower; provided, however, that when a
Default exists Bank (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of Borrower at any time during normal
business hours and without advance notice.

 

6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions to fund
Permitted Acquisitions and for general corporate purposes not in contravention
of any Law or of any Loan Document.

 

6.12        Financial Covenants.

 

(a)           Consolidated EBITDA.  Maintain on a consolidated basis, as of the
end of each fiscal quarter of Borrower, for the period of four fiscal quarters
of the Borrower set forth below, Consolidated EBITDA equal to or greater than
$60,000,000.

 

(b)           Consolidated Funded Debt to EBITDA Ratio.  Maintain, as of the end
of each fiscal quarter of Borrower, a Consolidated Funded Debt to EBITDA Ratio,
equal to or less than 2.0 to 1.0.

 

6.13        Additional Guarantors.  Promptly (and in any event within 30 days)
following the date an organizational chart is delivered pursuant to
Section 6.02(e), cause each Material Subsidiary that is a Domestic Subsidiary
and is not then a Guarantor to (a) become a Guarantor by executing and
delivering to Bank (x) a counterpart of the Guaranty or such other document as
Bank shall deem appropriate for such purpose and (y) a counterpart of the
Contribution Agreement or such other document as Bank shall deem appropriate for
such purpose and (b) deliver to Bank documents of the types referred to in
clauses (v) and (vi) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover the valid existence, good standing, requisite
power and authority, due authorization and non-contravention of Organization
Documents of such Material Subsidiary and the due execution and delivery of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to Bank.

 

6.14        Further Assurances.  Promptly upon request by Bank (a) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as Bank may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.

 

ARTICLE  VII NEGATIVE COVENANTS

 

So long as the Commitment shall be in effect, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

 

7.01        Liens.  Create, incur, assume or suffer to exist, any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that the property covered thereby
is not increased;

 

(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

34

--------------------------------------------------------------------------------


 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h); and

 

(i)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition.

 

7.02        Investments.  Make any Investments, except:

 

(a)           Investments held by Borrower or such Subsidiary in the form of
cash equivalents, short-term marketable debt securities or investment grade
marketable equity securities;

 

(b)           advances to officers, directors and employees of Borrower and
Subsidiaries in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)           Investments of Borrower in any wholly-owned Subsidiary that, prior
to making such Investment, was a Guarantor and Investments of any Guarantor in
Borrower or in another Guarantor;

 

(d)           Permitted Acquisitions made by Borrower or any Subsidiary not
exceeding $10,000,000 in aggregate consideration (including assumed liabilities,
earnout payments and any other deferred payment) in any fiscal year of Borrower;

 

(e)           Investments of Borrower in any Subsidiary that is not a Guarantor
or a Pledged Subsidiary and Investments of any Guarantor in any Subsidiary that
is not a Guarantor not exceeding $1,000,000 in the aggregate in any fiscal year
of Borrower;

 

(f)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(g)           Guarantees permitted by Section 7.03; and

 

(h)           other Investments made in the ordinary course of business not
exceeding $500,000 in the aggregate in any fiscal year of Borrower.

 

35

--------------------------------------------------------------------------------


 

7.03        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)                                  Indebtedness under the Loan Documents;

 

(b)                                 obligations (contingent or otherwise) of any
Subsidiary existing or arising under bank guaranties issued by Bank in an
aggregate principal amount not to exceed $2,000,000 at any time outstanding.

 

(c)                                  Guarantees of Borrower or any Guarantor in
respect of Indebtedness otherwise permitted hereunder of Borrower or any other
Guarantor;

 

(d)                                 obligations (contingent or otherwise) of
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)                                  Indebtedness in respect of capital leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $500,000; and

 

(f)                                    unsecured Indebtedness in an aggregate
principal amount not to exceed $500,000 at any time outstanding.

 

7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into, another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:

 

(a)                                  any Subsidiary may merge with (i) Borrower,
provided that Borrower shall be the continuing or surviving Person, or (ii) any
one or more other Subsidiaries, provided that when any wholly-owned Subsidiary
is merging with another Subsidiary, the wholly-owned Subsidiary shall be the
continuing or surviving Person, and, provided further that if a Guarantor is
merging with another Subsidiary, the Guarantor shall be the continuing or
surviving Person; and

 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise), to
Borrower or to another Subsidiary; provided that if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must also be a
wholly-owned Subsidiary, and, provided further that if the transferor of such
assets is a Guarantor, the transferee thereof must either be Borrower or a
Guarantor.

 

7.05        Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)                                  Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property, or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

36

--------------------------------------------------------------------------------


 

(d)                                 Dispositions of property by any Subsidiary
to Borrower or to a wholly-owned Subsidiary, provided that if the transferor of
such property is a Guarantor, the transferee thereof must either be Borrower or
a Guarantor;

 

(e)                                  Dispositions permitted by Section 7.04;

 

(f)                                    non-exclusive licenses of IP Rights in
the ordinary course of business and substantially consistent with past practice
for terms not exceeding five years; and

 

(g)                                 Dispositions by Borrower and its
Subsidiaries not otherwise permitted under this Section 7.05; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (g) in any fiscal year shall not exceed $500,000;

 

provided, however, that any Disposition pursuant to clauses (a) through (g)
shall be for fair market value.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

(a)                                  each Subsidiary may make Restricted
Payments to Borrower and to wholly-owned Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly-owned Subsidiary, to Borrower and any
Subsidiary and to each other owner of capital stock or other equity interests of
such Subsidiary on a pro rata basis based on their relative ownership
interests);

 

(b)                                 Borrower and each Subsidiary may declare and
make dividend payments or other distributions payable solely in the common stock
or other common equity interests of such Person;

 

(c)                                  Borrower and each Subsidiary may purchase,
redeem or otherwise acquire shares of its common stock or other common equity
interests or warrants or options to acquire any such shares with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common equity interests; and

 

(d)                                 Borrower may declare or pay cash dividends
to its stockholders and purchase, redeem or otherwise acquire shares of its
capital stock or warrants, rights or options to acquire any such shares for
cash; provided that immediately after giving effect to such proposed action, no
Default would exist.

 

7.07                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by Borrower and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of Borrower, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Borrower or such Subsidiary as would be obtainable
by Borrower or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to transactions between or among Borrower and any of
its wholly-owned Subsidiaries or between and among any wholly-owned
Subsidiaries.

 

7.09                        Burdensome Agreements.  Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to
Borrower or any Guarantor or to otherwise transfer property to Borrower or any
Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of Borrower or
(iii) of Borrower or any Subsidiary to create, incur, assume or suffer to exist
Liens on property of such Person; provided, however, that this clause (iii)
shall not prohibit any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.03(e) solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

 

37

--------------------------------------------------------------------------------


 

7.10        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

ARTICLE  VIII EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any commitment or other fee
due hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

 

(b)           Specific Covenants.  Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.01, 6.02(a) or (b),
6.03(a) or (b), 6.05, 6.10, 6.11 or 6.12 or Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues unremedied for a period of thirty days after the earlier of
(i) the date upon which written notice thereof shall have been given to Borrower
by Bank or (ii) the date upon which a Responsible Officer of Borrower or any
other Loan Party knew or reasonably should have known of such failure; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)           Cross-Default.  (i) Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which Borrower or any Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or

 

38

--------------------------------------------------------------------------------


 

any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h)           Judgments.  There is entered against Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)            Change of Control.  There occurs any Change of Control or Change
of Management; or

 

(k)           Material Adverse Effect.  There occurs any event or circumstance
that has a Material Adverse Effect; or

 

(l)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, Bank may take any or all of the following actions:

 

(a)           declare the Commitment to be terminated, whereupon the Commitment
shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;

 

(c)           require that Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

 

39

--------------------------------------------------------------------------------


 

(d)           exercise all rights and remedies available to it under the Loan
Documents or applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the Commitment shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of Bank.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received (a) on account of the Obligations and/or (b) on account of any debt,
liability, obligation, covenant or duty of Borrower or any Subsidiary owing to
Bank or any Affiliate of Bank arising under any Swap Contract or Financial
Transaction Contract (collectively, the “Contract Obligations”)l, shall be
applied by Bank to the Obligations and the Contract Obligations in such order as
it elects in its sole discretion.

 

ARTICLE  IX MISCELLANEOUS

 

9.01        Amendments Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Bank and Borrower or the applicable Loan Party, as the case may be,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

9.02        Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

If to Borrower:

 

USANA Health Sciences, Inc

 

 

3838 West Parkway Boulevard

 

 

Salt Lake City, Utah 84120

 

 

Attention: Jeffrey A. Yates

 

 

Telephone: (801) 954-7672

 

 

Telecopier: (801) 954-7406

 

 

Electronic Mail: jeff.yates@us.usana.com

 

 

 

If to Bank:

 

Bank of America, N.A.

(for payments and Requests for Credit Extensions for Eurodollar Rate Loans)

 

Mail Code: FL9-100-04-24

 

9000 Southside Blvd

 

Jacksonville, FL 32256

 

Attn: Alexander Whipple

 

Telephone: (904) 383-3968

 

 

Telecopier: (617) 310-2001

 

 

Electronic Mail: alexander.whipple@baml.com

 

 

 

If to Bank:

 

Bank of America, N.A.

(for payments and Requests for

 

Mail Code: WA1-501-08-23

 

800 5th Avenue, Floor 8

 

40

--------------------------------------------------------------------------------


 

Credit Extensions For Base Rate Loans)

 

Seattle, WA 98104-3176

 

Attn: Debbie Deleon

 

Telephone: (800) 426-1411, Extension 70585

 

 

Telecopier: (206) 585-9745

 

 

Electronic Mail: debbie.m.deleon@baml.com

 

 

 

If to Bank:

 

Bank of America, N.A.

(other notices)

 

Mail Code: WA1-501-36-06

 

 

800 5th Avenue, Floor 36

 

 

Seattle, WA 98104-3176

 

 

Attn: James J. Teichman

 

 

Telephone: (206) 358-0493

 

 

Telecopier: (206) 585-9936

 

 

Electronic Mail: james.teichman@baml.com

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Bank or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications (including e-mail and Internet or intranet websites)
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless Bank otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)           Change of Address, Etc.  Borrower and Bank may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.

 

(d)           Reliance by Bank.  Bank shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  Borrower shall indemnify Bank and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower.  All telephonic notices to and other telephonic
communications with Bank may be recorded by Bank, and each of the parties hereto
hereby consents to such recording.

 

9.03        No Waiver; Cumulative Remedies.  No failure by Bank to exercise, and
no delay by Bank in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

41

--------------------------------------------------------------------------------


 

9.04        Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  Borrower shall pay (i) all reasonable out of
pocket expenses incurred by Bank and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for Bank), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out of pocket expenses incurred by Bank (including the fees, charges
and disbursements of any counsel for Bank), and shall pay all fees and time
charges for attorneys who may be employees of Bank, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)           Indemnification by Borrower.  Borrower shall indemnify Bank, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrower or such other Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

 

(c)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, Borrower shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

42

--------------------------------------------------------------------------------


 

(d)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(e)           Survival.  The agreements in this Section shall survive the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

9.05        Payments Set Aside.  To the extent that any payment by or on behalf
of Borrower is made to Bank, or Bank exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Bank in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such set-off had not occurred.

 

9.06        Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Bank.

 

(b)           Assignments by Bank.  Bank may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement,
provided that the consent of Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to an
Affiliate of Bank.

 

(c)           Participations.  Bank may at any time, without the consent of, or
notice to, Borrower, sell participations to any Person (other than a natural
person) (each, a “Participant”) in all or a portion of its rights and
obligations under this Agreement; provided that Borrower shall continue to deal
solely and directly with Bank in connection with Bank’s rights and obligations
under this Agreement and such sale shall not release Bank from any of its
obligations under this Agreement.  Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01 and 3.04 to the same extent as if
it were Bank and had acquired its interest by assignment pursuant to subsection
(b) of this Section.

 

(d)           Certain Pledges.  Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under the Note) to secure obligations of Bank, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for Bank as a party hereto.

 

9.07        Treatment of Certain Information; Confidentiality.  Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Bank or its

 

43

--------------------------------------------------------------------------------


 

respective Affiliates on a nonconfidential basis from a source other than
Borrower.  For purposes of this Section, “Information” means all information
received from Borrower or any Subsidiary relating to Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to Bank on a nonconfidential basis prior to disclosure by Borrower or
any Subsidiary, provided that, in the case of information received from Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

9.08        Right of Setoff.  If an Event of Default shall have occurred and be
continuing, Bank and each of its Affiliates are hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the or any such
Affiliate to or for the credit or the account of Borrower against any and all of
the obligations of Borrower now or hereafter existing under this Agreement or
any other Loan Document to Bank, irrespective of whether or not Bank shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of Borrower may be contingent or unmatured or are owed to a
branch or office of Bank different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of Bank and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that Bank and its Affiliates may have.

 

9.09        Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If Bank shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower.  In determining whether the interest contracted
for, charged, or received by Bank exceeds the Maximum Rate, Bank may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

9.10        Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Bank and when Bank shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

9.11        Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by Bank,
regardless of any investigation made by Bank or on its behalf and
notwithstanding that Bank may have had notice or knowledge of any Default at the
time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

 

9.12        Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions

 

44

--------------------------------------------------------------------------------


 

of this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

9.13        Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF WASHINGTON.

 

(b)           SUBMISSION TO JURISDICTION.  BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF WASHINGTON SITTING IN KING COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE WESTERN DISTRICT OF WASHINGTON, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH WASHINGTON STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT BANK MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

9.14        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

45

--------------------------------------------------------------------------------


 

9.15        Dispute Resolution Provision.  This Section, including the
paragraphs below, is referred to as the “Dispute Resolution Provision.”  This
Dispute Resolution Provision is a material inducement for the parties entering
into this Agreement.

 

(a)           Claims.  This Dispute Resolution Provision concerns the resolution
of any controversies or claims between the parties, whether arising in contract,
tort or by statute, including but not limited to controversies or claims that
arise out of or relate to this Agreement or any other Loan Document
(collectively a “Claim”).  For the purposes of this Dispute Resolution Provision
only, the term “parties” shall include any parent corporation, subsidiary or
affiliate of Bank involved in the servicing, management or administration of any
Obligation.

 

(b)           Federal Arbitration Act.  At the request of any party to this
Agreement, any Claim shall be resolved by binding arbitration in accordance with
the Federal Arbitration Act (Title 9, U.S. Code) (the “Arbitration Act”).  The
Arbitration Act will apply even though this Agreement provides that it is
governed by, and construed in accordance with, the law of the state of
Washington.

 

(c)           American Arbitration Association.  Arbitration proceedings will be
determined in accordance with the Arbitration Act, the then-current rules and
procedures for the arbitration of financial services disputes of the American
Arbitration Association or any successor thereof (“AAA”), and the terms of this
Dispute Resolution Provision.  In the event of any inconsistency, the terms of
this Dispute Resolution Provision shall control.  If AAA is unwilling or unable
to (i) serve as the provider of arbitration or (ii) enforce any provision of
this Dispute Resolution Provision, Bank may designate another arbitration
organization with similar procedures to serve as the provider of arbitration.

 

(d)           Arbitration Proceedings.  The arbitration shall be administered by
AAA and conducted, unless otherwise required by law, in any U.S. state where
real or tangible personal property collateral for this credit is located or if
there is no such collateral, in the state of Washington.  All Claims shall be
determined by one arbitrator; however, if Claims exceed $5,000,000, upon the
request of any party, the Claims shall be decided by three arbitrators.  All
arbitration hearings shall commence within ninety (90) days of the demand for
arbitration and close within ninety (90) days of commencement and the award of
the arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing.  However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days.  The
arbitrator(s) shall provide a concise written statement of reasons for the
award.  The arbitration award may be submitted to any court having jurisdiction
to be confirmed and have judgment entered and enforced.

 

(e)           Statutes of Limitation.  The arbitrator(s) will give effect to
statutes of limitation in determining any Claim and may dismiss the arbitration
on the basis that the Claim is barred.  For purposes of the application of any
statutes of limitation, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit.  Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s), except as set forth at paragraph (h) of this
Dispute Resolution Provision.  The arbitrator(s) shall have the power to award
legal fees pursuant to the terms of this Agreement.

 

(f)            Other Remedies.  This Section does not limit the right of any
party to: (i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

 

(g)           No Arbitration Waiver.  The filing of a court action is not
intended to constitute a waiver of the right of any party, including the suing
party, thereafter to require submittal of the Claim to arbitration.

 

(h)           Class Action Waiver.  Any arbitration or trial by a judge of any
Claim will take place on an individual basis without resort to any form of class
or representative action (the “Class Action Waiver”).  Regardless of anything
else in this Dispute Resolution Provision, the validity and effect of the Class

 

46

--------------------------------------------------------------------------------


 

Action Waiver may be determined only by a court and not by an arbitrator.  The
parties to this Agreement acknowledge that the Class Action Waiver is material
and essential to the arbitration of any disputes between the parties and is
nonseverable from the agreement to arbitrate Claims. If the Class Action Waiver
is limited, voided or found unenforceable, then the parties’ agreement to
arbitrate shall be null and void with respect to such proceeding, subject to the
right to appeal the limitation or invalidation of the Class Action Waiver.  The
parties hereto acknowledge and agree that under no circumstances will a class
action be arbitrated.

 

9.16        USA PATRIOT Act.  Bank hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Bank to identify
Borrower in accordance with the Patriot Act.  Borrower shall, promptly following
a request by Bank, provide all documentation and other information that Bank
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

 

9.17        Time of the Essence.  Time is of the essence of the Loan Documents.

 

9.18        Amendment and Restatement.  This Agreement shall become effective on
the Closing Date and shall supersede all provisions of the Existing Credit
Agreement as of such date.  From and after the Closing Date, all references made
to the Existing Credit Agreement in any Loan Document or in any other instrument
or document shall, without more, be deemed to refer to this Agreement.

 

9.19        Oral Agreements.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY,
EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

USANA HEALTH SCIENCES, INC.

 

 

 

 

 

By:

/s/ Jeffrey A. Yates

 

Name:

Jeffrey A. Yates

 

Title:

Chief Financial Officer

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ James J. Teichman

 

Name:

James J. Teichman

 

Title:

Senior Vice President

 

47

--------------------------------------------------------------------------------